DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/14/2022 has been entered. Claims 8-9 and 11-29 are currently pending. Applicant’s amendments to the claims have overcome the drawing objections, specification objections, and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 01/14/2022. The prior statement in the Non-Final Office Action mailed 01/14/2022 regarding the application’s status as divisional application has been withdrawn due to the amendments. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Brouillette on 04/29/2022.
The application has been amended as follows: 

8. (Currently amended) A planar transformer-type converter between a balanced and an unbalanced signal (balun) for a grounded antenna connected to a feedline and having a radiating element, the planar balun comprising: 
a planar transmission-line transformer, the transformer comprising: 
an input port and a reference port, each port being connectable to the feedline of the antenna; 
at least two feed nodes and at least two reference nodes, each of the feed nodes being connected to the input port through a pair of of the feed and reference microstrips having a nonlinear path and being connectable to the radiating element, the feed and reference microstrips being on opposite sides of a substrate.

9. (Previously presented) The planar balun of claim 8, wherein the input port and the reference port are coupled to a coaxial feedline.

10. (Cancelled)

11. (Currently amended) The planar balun of claim 8, pair of s being tapered and wider at the center node.

12. (Currently amended) The planar balun of claim 8, wherein the planar balun comprises more than one feed nonlinear paths between the input port and the feed nodes 

13. (Currently amended) The planar balun of claim 8, wherein the planar balun comprises more than one reference nonlinear paths between 

14. (Currently amended) The planar balun of claim 8, wherein the feed micro[[-]]strip[[s]] and the reference micro[[-]]strips are disposed radially equilaterally.

15. (Currently amended) The planar balun of claim 8, the substrate having an active side and a reference side, the active side comprising the pair of 

16. (Previously presented) The planar balun of claim 15, the substrate being a PCB.

17. (Currently amended) The planar balun of claim 8, all of the pair of 

18. (Currently amended) The planar balun of claim 8, the planar balun further comprising an active surface having the pair of 

19. (Currently amended) The planar balun of claim 18, the pair of 

20. (Currently amended) The planar balun of claim 19, a second of the pair of a first of the pair of reference microstrips.

21. (Currently amended) The planar balun of claim 20, the second reference microstrip being symmetric to the first reference microstrip relative to an axis stretching between the reference port and one of the reference nodes.

22. (Previously presented) The planar balun of claim 8, the nonlinear path comprising an arc.

23. (Previously presented) The planar balun of claim 8, the nonlinear path being curved.

24. (Currently amended) The planar balun of claim 8, the pair of pair of 

25. (Currently amended) A planar transformer-type converter between a balanced and an unbalanced signal (planar balun) for a grounded antenna connected to a feedline and having a radiating element, the planar balun comprising: 
a planar transmission-line transformer, the transformer comprising: 
an input port and a reference port, each port being connectable to the feedline of the antenna; 
at least two feed nodes and at least two reference nodes, the at least two feed nodes being connected to the input port through two reference nodes being connected to the reference port through a pair of of the feed and reference microstrips having a nonlinear path and being connectable to the radiating element, the feed and reference microstrips being separated by a gap between the input port and the reference port.

26. (Previously presented) The planar balun of claim 25, the gap being filed with an element made of non-conductible material.

27. (Currently amended) The planar balun of claim 25, the planar balun further comprising an active surface having the pair of the pair of 

28. (Currently amended) The planar balun of claim 27, a second of the pair of a first of the pair of reference microstrips.

29. (Cancelled)

Allowable Subject Matter
Claims 8-9 and 11-28 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the examiner amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Barta et al. (US 6,384,798), Terret et al. (US 5,255,005), Lamensdorf et al. (US 6653987), Josypenko (US 6,133,891), McConnell et al. (US 5635945), Park et al. (US 2013/0210372) and the other cited references are all cited as teaching some elements of the claimed invention including a balun, a grounded antenna, a feedline, a radiating element, an input port, a reference port, feed nodes, and reference nodes. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845